         Case 3:19-cv-30007-MGM Document 45 Filed 12/28/20 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 JENNIFER MOORE,

         Plaintiff,

         v.
                                                    Civil Action No. 19-30007-MGM
 BRITISH AIRWAYS PLC, a foreign
 corporation,

        Defendant.


                    MEMORANDUM AND ORDER REGARDING
             DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
          PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT
                                (Dkt. Nos. 33, 37)

                                         December 28, 2020

MASTROIANNI, U.S.D.J.
                                           I. INTRODUCTION

       Plaintiff Jennifer Moore was traveling as a passenger on a British Airways flight when she

suffered an injury while disembarking from the airplane. Plaintiff filed a claim against Defendant

British Airways for damages under the Montreal Convention (Count One) and for negligence

(Count Two). Defendant has moved for summary judgment on all claims. (Dkt. No. 33.) With her

opposition, Plaintiff late-filed a cross-motion for partial summary judgment that the incident at issue

was an “accident” under the Montreal Convention. (Dkt. No. 37.) The court heard arguments on

the motions on December 2, 2020. For the reasons discussed, the court will grant Defendant’s

motion and deny Plaintiff’s motion.

                                          II. BACKGROUND

       On September 14 and 15, 2018, Plaintiff was traveling as a passenger on British Airways

Flight 202 from Boston, Massachusetts to London, England as part of round-trip transportation.
          Case 3:19-cv-30007-MGM Document 45 Filed 12/28/20 Page 2 of 9



Upon arrival at London Heathrow Airport, due to a broken jet bridge, the passengers disembarked

by portable stairs. British Airways and other air carriers commonly use a mobile staircase to

disembark passengers when a jet bridge is unavailable. (Def.’s Statement of Material Facts (DSMF)

¶¶ 3–4, Dkt. No. 36; Pl.’s Counter-Statement of Material Facts (PSMF) ¶¶ 3–4, Dkt. No. 38.) A crew

member was stationed at the top of the staircase and advised passengers to watch their step. (DSMF

¶ 5; PSMF ¶ 5.) With two pieces of hand baggage, Plaintiff proceeded down the more than 20 steps

of the stairs, without incident, before reaching the last step. The last step was a bigger height than

the previous steps, which Plaintiff was not expecting, causing her to lose her balance, fall, and injure

her ankles. Her travel companion, Tammy Burnett, who had stepped down before Plaintiff had also

been caught off guard by the last step and had tried to warn Plaintiff. No British Airway employees

were assisting passengers at the last step, and no warning was given about the height difference of

the last step.

        After Plaintiff fell, a British Airways safety officer arrived at the scene and observed that the

stairs were correctly positioned with a good grip on them. (Pitt Dep. Tr. (Ex. I) 8:20–25, Dkt. No.

34-9.) He testified that, by walking up and down the stairs, he observed the last step was “deeper

than the other steps” and “noticeably slightly different.” (Id. 16:1–17, 20:10–23.) The cabin service

director of the flight testified that everything had been serviceable and nothing abnormal with

respect to the mobile staircase. (Hinnigan Dep. Tr. (Ex. K) 12:16–13:3, Dkt. No. 34–11.) Plaintiff

and her travel companion, Ms. Burnett, testified no precipitation, liquids, or garbage was on the

staircase. (DSMF ¶¶ 12–13; PSMF ¶¶ 12–13.) Nor were passengers pushing or jostling each other

while Plaintiff descended the staircase. (DSMF ¶ 14; PSMF ¶ 14.) A formal inspection of the

staircase revealed that it was working as intended. (DSMF ¶ 19.) Although Plaintiff attempts to

dispute this, she does not provide evidentiary support. (PSMF ¶ 19 (citing Moore Dep. Tr. (Ex. B),

Dkt. No. 38-2; Phillips Expert Report (Ex. G), Dkt. No. 39-7).) Her deposition testimony and her



                                                    2
             Case 3:19-cv-30007-MGM Document 45 Filed 12/28/20 Page 3 of 9



expert’s report do not provide any support for the contention that the staircase, including the larger

difference in the last step, was not working as intended. Plaintiff’s position more accurately is that

the design or operation of the staircase, as intended, was defective.

           According to Plaintiff, the last step was 13 inches from the step to the ground and all other

steps were 7.4 inches in height. Plaintiff points to the report of her expert, Chad Phillips, which

explains that the British Standard 5395-1:2000 states the maximum rise people can be expected to

negotiate safely is 8.7 inches. (Phillips Expert Report (Ex. G) 8, Dkt. No. 38-7.) Phillips testified the

British Standard 5395 is voluntary guidance that British Airways is not required to follow. (Phillips

Dep. Tr. (Ex. R) 56:21–57:13, Dkt. No. 40-3.) He also testified the guidance is for steps or stairs that

are connected to a building, and not the mobile stairs at issue. (Id. 58:22–59:14.) And he explained

he relied on the British Standard 5395 to support his opinions regarding the dangers of the physical

attributes of the stairs at issue, and not as operational requirements. (Id. 59:3–14; Phillips Dep. Tr.

(Ex. M) 68:2–10, Dkt. No. 34-13.) When shown photographs of the staircase taken after the

incident, Phillips testified he could not identify anything that showed Defendant should have set up

the staircase differently. (Id. 32:1–15. 1) At the hearing, Plaintiff’s counsel acknowledged that the

standards cited by the expert were voluntary and none of them was directed to portable stairs but

rather fixed stairs.




1   “Q. And when you say “whole pictures” - -
A. The entire air stair. But from the looks of the pictures, the stabilizers are deployed, the stairs are in an elevated
position and that’s really what I can determine from these photographs.
Q. Is there anything that you can point to in Exhibit 5 that shows that BA should have set up the stairs differently?
A. Is there a way to zoom in here?
Q. Yes.
A. Okay. As far as I can see, no. The only thing I would say is the one picture doesn’t even appear to show an air stair. It
shows a passenger boarding bridge.” (Id.)



                                                               3
          Case 3:19-cv-30007-MGM Document 45 Filed 12/28/20 Page 4 of 9



                                  III. SUMMARY JUDGMENT STANDARD

        To succeed on a motion for summary judgment “the moving party must show that there is

an absence of evidence to support the nonmoving party’s position.” Rogers v. Fair, 902 F.2d 140, 143

(1st Cir. 1990). The “evidence of the nonmovant is to be believed, and all justifiable inferences are to

be drawn in his favor.” Id. (internal quotation marks omitted). Summary judgment is appropriate

when “there is no genuine dispute as to any material fact” and the moving party “is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue is “genuine” when the evidence is such

that a reasonable fact-finder could resolve the point in favor of the non-moving party, and a fact is

“material” when it might affect the outcome of the suit under the applicable law. Morris v. Gov’t Dev.

Bank of P.R., 27 F.3d 746, 748 (1st Cir. 1994). The nonmoving party bears the burden of placing at

least one material fact into dispute after the moving party shows the absence of any disputed

material fact. Mendes v. Medtronic, Inc., 18 F.3d 13, 15 (1st Cir. 1994) (discussing Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986)). The nonmoving party “can forestall summary judgment by presenting

definite, competent evidence demonstrating the existence of a genuine dispute about a material fact.

. . . The mere existence of a scintilla of evidence in support of the plaintiff’s position will be

insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.”

Murray v. Kindred Nursing Centers West LLC, 789 F.3d 20, 25 (1st Cir. 2015).

                                              IV. DISCUSSION

        A.       Legal Standard

        “The Montreal Convention is a multilateral treaty, to which the United States and the United

Kingdom are signatories, which governs international travel and limits liability for carriers” such as

British Airways. Dagi v. Delta Airlines, Inc., 961 F.3d 22, 27 (1st Cir. 2020) (internal footnotes

omitted). Article 17(1) of the Convention, the relevant provision in this case, states that a “carrier is

liable for damage sustained in case of death or bodily injury of a passenger upon condition only that



                                                      4
           Case 3:19-cv-30007-MGM Document 45 Filed 12/28/20 Page 5 of 9



the accident which caused the death or injury took place on board the aircraft or in the course of any

of the operations of embarking or disembarking.” Montreal Convention art. 17(1). “If an action for

damages falls within one of the Convention’s damages provisions, then the treaty provides the sole

avenue for relief -- that is, the Montreal Convention preempts all local claims that fall within its

scope, even if the claims are not cognizable (i.e., even if they do not satisfy the conditions for

liability) under the Convention.” Dagi, 961 F.3d at 27–28. In other words, “[t]he Convention is

preemptive: a carrier is not subject to liability under local law for passenger injuries ‘covered by’ the

Convention, that is, ‘all personal injury cases stemming from occurrences on board an aircraft or in

embarking or disembarking.’” Acevedo-Reinoso v. Iberia Líneas Aéreas de España S.A., 449 F.3d 7, 11 (1st

Cir. 2006) (quoting El Al Israel Airlines, Ltd. v. Tsui Yuan Tseng, 525 U.S. 155, 172 (1999) (discussing

the Warsaw Convention 2)).

         “If the Convention applies (and local law is thereby preempted), the next question is

whether the carrier is liable under the Convention.” Acevedo-Reinoso, 449 F.3d at 12. For liability

under Article 17(1), the injury must have been sustained during an “accident.” Id.; Dagi, 961 F.3d at

28. The First Circuit has held that to allege an “accident,” (1) the claim must allege an occurrence

which “arises from some inappropriate or unintended happenstance in the operation of the aircraft

or airline” and, additionally, (2) a carrier’s Article 17 liability is triggered only when “a passenger’s

injury is caused by an unexpected or unusual event or happening that is external to the passenger.” 3



2 “The Montreal Convention superseded the Warsaw Convention . . . . As a result, courts rely on case law arising from
the Warsaw Convention in interpreting the Montreal Convention when the provisions of the two Conventions are
essentially the same.” Dagi, 961 F.3d at 27 n.4. Article 17 of Warsaw Convention is essentially the same as Article 17(1)
of the Montreal Convention. See Warsaw Convention art. 17; Montreal Convention art. 17(1); Ehrlich v. Am. Airlines, Inc.,
360 F.3d 366, 391 (2d Cir. 2004).
3Defendant contends that it is “a two-prong test to determine whether an ‘accident’ has occurred,” and those two
prongs are whether “(1) an unusual or unexpected event that was external to [the plaintiff] occurred, and (2) this event
was a malfunction or abnormality in the aircraft’s operation.” Def.’s Mot. Summ. J. 11, Dkt. No. 33. Defendant cites an
unreported memorandum and order by United States Magistrate Judge Bowler in Goodwin v. British Airways PLC, No. 09-
10463-MBB, 2011 WL 3475420, at *3 (D. Mass. Aug. 8, 2011), which in turn cites Judge Lindsay’s memorandum and
order in Gotz v. Delta Air Lines, Inc., 12 F. Supp. 2d 199, 201 (D. Mass. 1998). Although this formulation is similar to the


                                                             5
              Case 3:19-cv-30007-MGM Document 45 Filed 12/28/20 Page 6 of 9



Dagi, 961 F.3d at 28 (quoting Fishman v. Delta Air Lines, Inc., 132 F.3d 138, 143 (2d Cir. 1998); Air

France v. Saks, 470 U.S. 392, 405 (1985), and citing Tseng v. El Al Israel Airlines, Ltd., 122 F.3d 99, 103

(2d Cir. 1997), rev’d on other grounds, 525 U.S. 155 (1999)). The Supreme Court has held that whether a

passenger’s injury is caused by an unexpected or unusual event or happening that is external to the

passenger, so as to constitute an accident, is to be “flexibly” considered “after assessment of all the

circumstances surrounding a passenger’s injuries.” Saks, 470 U.S. at 405. Courts have interpreted this

inquiry to be an objective one, not a subjective inquiry based on the plaintiff’s personal

expectations. 4

            “In cases where there is contradictory evidence, it is for the trier of fact to decide whether an

‘accident’ as here defined caused the passenger’s injury.” Id. at 405 (citing DeMarines v. KLM Royal

Dutch Airlines, 580 F.2d 1193 (3rd Cir. 1978), which involved contradictory evidence on whether the

aircraft pressurization was normal). “But when the injury indisputably results from the passenger’s

own internal reaction to the usual, normal, and expected operation of the aircraft, it has not been

caused by an accident, and Article 17 of the Warsaw Convention cannot apply.” 5 Saks, 470 U.S. at

406; see Langadinos v. Am. Airlines, Inc., 199 F.3d 68, 70 (1st Cir. 2000) (“When the aircraft operates in

a ‘usual, normal, and expected” manner, a passenger is unable to recover.’” (quoting Saks, 470 U.S.

at 406).)


First Circuit’s, it is perhaps not exactly the same. This court therefore relies on the standard as articulated by the First
Circuit.
4 See Gotz, 12 F. Supp. 2d at 202 (rejecting that a plaintiff’s subjective expectations control the issue); Craig v. Compagnie
Nationale Aire France, No. 93-55263, 1994 WL 711916 (9th Cir. Dec. 21, 1994) (“[Plaintiff] asserts that slipping on her
neighbor’s shoes was unexpected. . . . While the district court held as a matter of law that the presence of shoes on the
cabin floor was neither unexpected nor unusual, we affirm on a slightly different theory. It was plaintiff’s burden to
demonstrate that the presence of shoes on the floor between two seats was an unexpected or unusual event. In response
to defendant’s motion for summary judgment, the only evidence plaintiff offered to that effect was her declaration in
which she stated her understanding, based on past experience, that shoes are supposed to be stowed . . . and her surprise
that in this particular instance they were not. Plaintiff did not submit or point to any evidence (such as an affidavit from
a flight attendant) that finding shoes on the floor between two seats was unusual or unexpected. . . . [H]er belief is not
controlling. On this record, we hold that on a motion for summary judgment, absent a proffer by plaintiff of further
supporting evidence, the court could conclude that the presence of shoes was not an unexpected event.”)
5   See supra note 2.



                                                               6
         Case 3:19-cv-30007-MGM Document 45 Filed 12/28/20 Page 7 of 9



        B.      Analysis

        As an initial matter, Plaintiff’s state law claim for negligence is preempted. There is no

dispute that the incident in question occurred in the course of disembarking. Therefore, the

Convention is the sole avenue for relief for Plaintiff. Plaintiff’s counsel acknowledged as much at the

hearing. Count II does not survive the summary judgment stage.

        With respect to Plaintiff’s claim under the Montreal Convention, Plaintiff has not offered

evidence to support her contention that the use of a mobile staircase to disembark is an unexpected

event. Although Plaintiff testified she does not remember ever using stairs to disembark from a

plane, the inquiry is not about her personal, subjective expectations. See Gotz, 12 F. Supp. 2d at 202;

Craig v. Compagnie Nationale Air France, No. 93-55263, 1994 WL 711916 (9th Cir. Dec. 21, 1994).

Defendant, on the other hand, has provided evidence that using mobile staircase to disembark

passengers is a routine operation in the industry, which Plaintiff has not disputed. (DSMF ¶¶ 3–4;

PSMF ¶¶ 3–4.)

        Next, there appears to be very little factual dispute regarding the conditions of the mobile

staircase that was used to disembark passengers including Plaintiff. The stairs were functioning

normally, positioned as intended, not wet, unobstructed, and with good grip. Passengers were not

pushing or jostling down the stairs. The last step, down to the ground, was a noticeably larger height

than any of the other steps. The issue is whether the use of a staircase with such height difference in

the last step is an “inappropriate or unintended happenstance in the operation of the aircraft” and

“an unexpected or unusual event or happening that is external to the passenger.” Dagi, 961 F.3d at

28. Plaintiff has not pointed to any evidence that shows the staircase was operating in an unintended

or inappropriate manner. All of the direct examinations of the staircase by Defendant’s employees

and indirect examination by way of photographs by Plaintiff’s expert failed to find anything amiss

with the operation of the staircase. Nor has Plaintiff provided evidence that the height of the last



                                                    7
           Case 3:19-cv-30007-MGM Document 45 Filed 12/28/20 Page 8 of 9



step was unusual for mobile staircases. Although her expert referenced various standards and their

recommendations, they are voluntary and for non-portable stairs. Furthermore, Plaintiff has not

shown how those standards make the last step’s height of the at-issue staircase atypical from other

mobile staircases used to disembark passengers.

         Plaintiff tries to compensate for her evidentiary deficiency by citing Cuartas v. American

Airlines, Inc., an unreported Indiana case. No. 1:10-cv-00390-LJM-TAB, 2012 WL 845543, at *1

(S.D. Ind. Mar. 12, 2012). But that decision is highly case-specific and certainly does not stand for

the proposition that, as a matter of law, the use of a mobile staircase with a large last step to

disembark constitutes an “accident” under the Montreal Convention, as Plaintiff suggests. In

Cuartas, the record included facts different from those in this case: the defendant’s policy required an

announcement when stairs would be used; that policy may not have been followed; the stairs were

wet and lacked traction strips; and some evidence in the record suggested jetways, not stairs, being

the standard method of disembarking. Cuartas, 2012 WL 845543, at *3–*4.

         Plaintiff’s reliance on Ugaz v. American Airlines, Inc., 576 F. Supp. 2d 1354 (S.D. Fla. 2008)

also fails. In Ugaz, the Southern District of Florida court held that “there [was] simply no evidence

whatsoever than an inoperable escalator [was] an ‘unusual or expected event’ sufficient to constitute

an ‘accident.’ . . . [T]here were no foreign substances on the stairs, jostling passengers or other direct

outside influence that caused the Plaintiff’s fall apart from her own decision to climb an

acknowledged inoperable escalator. In Gezzi and McCarthy, both of which deal with stairs, an outside

force at least allegedly caused the plaintiffs’ respective falls.” 6 Id. at 1366. The court does not see

how Ugaz in turn means that the incident in this case (lacking any pushing or foreign substances)


6 In Gezzi, the accident was due to the presence of water on the stairs. Gezzi v. British Airways PLC, 991 F.2d 603, 605
(9th Cir. 1993). In McCarthy, the incident was not covered by the [Warsaw] Convention because it occurred well before
embarking occurred. The question of whether the plaintiff was forced or not to use the escalator on which she fell was
relevant only to the analysis of whether she in the process of embarking. McCarthy v. Nw. Airlines, Inc., 56 F.3d 313, 317–
18 (1st Cir. 1995)



                                                             8
          Case 3:19-cv-30007-MGM Document 45 Filed 12/28/20 Page 9 of 9



was an accident. Plaintiff argues it is because she had no choice (in contrast to the Ugaz plaintiff) but

to disembark using a single defective staircase. But this argument returns to the question of whether

the at-issue staircase and its last step, although characterized by Plaintiff as defective, was in fact

objectively an “inappropriate or unintended happenstance in the operation of the aircraft” and “an

unexpected or unusual event or happening that is external to the passenger.” Again, the court finds

that Plaintiff has not presented evidence to support her contention that such was the case. At the

hearing, Plaintiff’s counsel argued that Defendant had not presented any evidence showing that the

step height was normal. But it is Plaintiff, as the party bearing the ultimate burden of proof, who

must “present definite, competent evidence to rebut the motion” once Defendant showed an

absence of evidence to support Plaintiff’s case. Mesnick v. General Elec. Co., 950 F.2d 816, 822 (1st

Cir. 1991).

        For the reasons set forth above, Defendant’s motion for summary judgment (Dkt. No. 33) is

GRANTED and Plaintiff’s cross-motion for partial summary judgment is DENIED (Dkt. No. 37).

The clerk is directed to enter judgment for Defendant, and the case may now be closed.

        It is So Ordered.




                                  /s/ Mark G. Mastroianni
                                  MARK G. MASTROIANNI
                                  United States District Judge




                                                     9
